                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RENEE R. MARTINEZ,

              Plaintiff,

v.                                                              No. CV 18-805 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

              Defendant.

       ORDER GRANTING UNOPPOSED MOTION TO EXCEED PAGE LIMITS

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion to Exceed

Page Limits, (Doc. 17), filed January 29, 2019. Plaintiff asks for leave to file a Motion to

Reverse or Remand Administrative Agency Decision that is no more than 32 pages

long. The Court, noting that the Motion is unopposed, finds that the Motion is well-taken

and should be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion to Exceed

Page Limits, (Doc. 17), is GRANTED.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
